                                          Case 4:20-cv-00260-JSW Document 11 Filed 06/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT VON PINGEL,                                  Case No. 20-cv-00260-JSW
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9                                                         Re: Dkt. No. 10
                                  10     SANDRA VARGA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On April 7, 2020, the Court issued an Order extending the time for Plaintiff to file an

                                  14   amended complaint to May 29, 2020. The Court has not received any filings from Plaintiff.

                                  15   Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this case should not be dismissed

                                  16   for failure to prosecute. Plaintiff’s response to this Order shall be due by July 7, 2020. If Plaintiff

                                  17   fails to respond or fails to submit an amended complaint in compliance with the Court’s Orders

                                  18   dated March 13, 2020 and April 7, 2020, the Court shall dismiss this matter without prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 16, 2020

                                  21                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
